Case:02-21669-MJK Doc#:2833 Filed:03/31/21 Entered:03/31/21 18:58:13            Page:1 of 20




                        IN THE UNITED STATES BANKRUPTCY COURT
                                            FOR THE
                              SOUTHERN DISTRICT OF GEORGIA
                                     BRUNSWICK DIVISION

       IN RE:                                    )               CHAPTER 11 CASE
                                                 )               No. 02-21669
       DURANGO GEORGIA PAPER                     )
       COMPANY, et al.,                          )
                                                 )
             Debtor.                             )

                  ORDER AND OPINION DENYING APPLICATION
           FOR ALLOWANCE OF A CLAIM FOR ADMINISTRATIVE EXPENSES

          Presently before the Court is Worldwide Group LLC’s (“Movant”) Application for

    Allowance of a Claim for Administrative Expenses (ECF No. 2766) (the “Application”)

    pursuant to 11 U.S.C. § 503(b)(1)(A)(i). Debtor is the owner of the former Durango paper

    mill site located in St. Marys, Georgia (the “Property”). (Id. at 1; ECF No. 2803 at 3.) In

    2014, Movant and creditor ASM Capital, L.P. (“ASM”) contracted for Movant to provide

    certain consulting services related to the potential redevelopment of the Property. (Id.;

    ECF No. 2811-1 at 1.) Movant subsequently performed a variety of services from 2014 to

    2017 in furtherance of its agreement with ASM. (ECF No. 2766 at 1.) On March 13, 2020,

    Movant filed the at-issue Application, arguing that the services it provided increased “the

    value and marketability” of the Property. (Id.) Based on these alleged benefits, Movant

    contends it is entitled to administrative expenses from Debtor’s bankruptcy estate (the
              Case:02-21669-MJK Doc#:2833 Filed:03/31/21 Entered:03/31/21 18:58:13                            Page:2 of 20




                  “Estate”) in the amount of $405,000.00.                (Id.)   Debtor and ASM oppose Movant’s

                  Application (ECF Nos. 2803 and 2804, respectively), as does the Pension Benefit Guaranty

                  Corporation (“PBGC”). The parties presented their arguments and evidence to the Court

                  during the two-day hearing (collectively, the “Hearing”). For the reasons set forth below,

                  Movant’s Application will be DENIED.

                                                      RELEVANT BACKGROUND

                          Debtor filed its chapter 11 case in 2002. As noted above, this proceeding arises out

                  of the potential redevelopment of the Property, a former paper mill site in St. Marys,

                  Georgia. (ECF No. 2803 at 3.) In 2006, the Estate sold the Property to North River, LLC

                  (“North River”) which sought to “redevelop the site into a mixed-use residential and

                  commercial” area. (Id.) In 2007, the St. Marys City Council (the “City”) approved a

                  rezoning plan for the Property submitted by North River. (Id.) However, North River

                  ultimately did not proceed with its plans and Debtor subsequently reacquired the Property

                  in 2010 through its subsidiary, Old Weed and Ready Plantation, Inc. (“OWR”). (Id.) The

                  Property remained available for sale and ASM, having previously invested in the

                  Property, 1 hired Movant to assist in maximizing ASM’s “existing financial interest.” (ECF




                  1According to the testimony of Michael Newsom, the principal of the liquidating trustee in this case (referred
                  to herein as “Mr. Newsom” or the “Trustee”), ASM holds approximately 17% of the unsecured claims in
                  Debtor’s bankruptcy case. (ECF No. 2828 at 186.)



AO 72A
                                                                        2
(Rev. 8/82)
              Case:02-21669-MJK Doc#:2833 Filed:03/31/21 Entered:03/31/21 18:58:13                            Page:3 of 20




                  No. 2811-1 at 1.)

                          On September 2, 2014, Movant 2 and ASM entered into an agreement (ECF No. 2811-

                  1) (the “Agreement”) under which Movant would provide ASM with “port development

                  consulting services and port and logistics-related business development services” related

                  to redeveloping the Property into a “working, multi-modal port, a domestic and

                  international logistics hub, and a multi-user, environmentally friendly, industrial park.”

                  (Id. at 1.) At some point thereafter, ASM 3 and Movant conceived and decided to move

                  forward with accomplishing a “vision” to redevelop the Property as “The Port of St. Marys

                  Industrial Logistics Center” (the “Redevelopment Plan”). (ECF No. 2828 at 102.) KOGS,

                  an affiliate of ASM, intended to acquire the Property through a subsidiary; however, a

                  different use for the Property was envisioned by the subsidiary such that any sale would

                  require the Property to be rezoned to allow for the uses contemplated under the

                  Redevelopment Plan. (ECF No. 2803 at 3-4; ECF No. 2828 at 241.)

                          Under the Agreement, ASM would pay Movant an initial retainer of $12,500, a



                  2 Movant is a consulting firm that provides development advice and consulting services related to real estate
                  development and specializes in repurposing industrial and port-related properties. (See ECF No. 2827 at 21.)
                  3 Sometime after 2014, OWR entered into a letter of intent (the “Letter of Intent”) for resale of the Property

                  with Knights of the Green Shield, LLC (“KOGS”), an affiliate of ASM. The Letter of Intent gave KOGS the
                  right to bargain exclusively for the purchase of the Property during a three-month option period. The Letter
                  of Intent allowed for the option period to be extended for an additional period of three months, at KOGS’s
                  option, with a payment of $60,000.00. The Letter of Intent was amended several times and KOGS paid to
                  extend the deadline multiple times; however, no definitive purchase agreement was reached, and the Letter
                  of Intent was terminated on October 1, 2018. (See ECF No. 2803 at 3-5.)



AO 72A
                                                                        3
(Rev. 8/82)
              Case:02-21669-MJK Doc#:2833 Filed:03/31/21 Entered:03/31/21 18:58:13                          Page:4 of 20




                  monthly retainer of $8,500, and reimburse Movant for its travel and expenses. (ECF No.

                  2811-1 at 1.) Additionally, if certain conditions were satisfied, Movant would be entitled

                  to receive a substantial incentive payment for its efforts under the Agreement. 4 (Id. at 2.)

                  The Agreement was for a term of six months; however, ASM continued to reimburse

                  Movant for its expenses and pay the $8,500 monthly retainer through at least December

                  2017. (See id. at 3; ECF No. 2766 at 4.) In total, ASM paid Movant $335,000 in fees under

                  the Agreement for services rendered during the period of September 2014 through

                  December 2017. 5 (ECF No. 2766 at 4.)

                          Between 2014 and 2017, Movant’s president and sole member, Christopher T.

                  Ragucci, performed a variety of services related to the Property pursuant to the

                  Agreement. (Id. at 1.)        According to Movant, these services included “development

                  services, analysis, marketing services, site and engineering reviews, and rezoning-related

                  services” that benefitted the Estate. (Id.) With its Application, Movant submitted “Exhibit

                  A,” which includes a one-paragraph summary generally describing the services Movant

                  asserts Mr. Ragucci performed from September 2014 through December 2017. (Id. at 4.)

                  The summary does not include specific dates, parties, or the amount of time that Mr.



                  4 If certain prerequisites had been satisfied pursuant to the incentive payment clauses of the Agreement,
                  Movant would receive 33% of the equity in a new entity formed to purchase the Property and Movant would
                  be lead project manager and developer of the Property. (ECF No. 2827 at 25.)
                  5 The Court notes that ASM paid Movant its retainer fee in March and April of 2018 and a partial monthly

                  retainer in September 2018. In total, ASM paid Movant fees in the amount of $359,000. (ECF No. 2820 at 15.)

AO 72A
                                                                      4
(Rev. 8/82)
              Case:02-21669-MJK Doc#:2833 Filed:03/31/21 Entered:03/31/21 18:58:13                          Page:5 of 20




                  Ragucci expended on any specific task. (Id.) While the summary does not delineate

                  between services rendered to ASM and those benefitting the Estate, Movant does subtract

                  the amount it was paid by ASM for the time period in question from the total number of

                  hours allegedly worked by Movant. (Id.) Movant further asserts that Debtor should pay

                  Movant $405,000 as an administrative claim for “uncompensated professional time

                  expended for the benefit of the Estate.” (Id.) Below is a summary of the figures Movant

                  provided as the basis of its alleged administrative claim:

                                     1,850   Total hours spent during 9/2014 – 12/2017
                                    x $400   Movant’s hourly rate
                                  $740,000
                              (- $335,000)   Amount paid by ASM for services rendered 9/2014 – 12/2017
                                  $405,000   Amount of alleged administrative claim

                  (See id.)

                          In its Application, Movant asserted that it provided professional services “for the

                  benefit of Debtors [sic] as procured by ASM.” (Id. at 1.) However, at the Hearing, Movant

                  also asserted that the services provided by Movant were beyond the scope of the

                  Agreement with ASM and done with the Trustee’s knowledge. 6 (See ECF No. 2827 at 10;




                  6 At the Hearing, Movant also attempted to argue that it should be compensated for services rendered to the
                  Estate after December 2017. (See ECF No. 2828 at 77.) However, the Application failed to include any
                  description of services rendered after December 2017 and Movant failed to produce any evidence to suggest
                  that Movant was ever retained by the Estate or that services were ever rendered to the Estate after December
                  2017. Rather, evidence was presented to suggest that Movant was still working on behalf of ASM after
                  December 2017. ASM introduced a spreadsheet prepared by Mr. Ragucci that indicated Movant was paid
                  its full retainer in March and April of 2018 and partial retainer in September of 2018. (See ECF No. 2820 at

AO 72A
                                                                       5
(Rev. 8/82)
              Case:02-21669-MJK Doc#:2833 Filed:03/31/21 Entered:03/31/21 18:58:13                            Page:6 of 20




                  ECF No. 2828 at 328.) At the Hearing, Movant highlighted three overarching tasks to

                  illustrate that its services conferred benefits to the Estate: (1) the updated wetlands survey

                  and delineation; (2) the creation of a tax allocation district; and (3) the rezoning of the

                  Property. 7

                          First, Movant stressed that Mr. Ragucci worked to coordinate the procurement of

                  an updated wetland survey and a new jurisdictional determination 8 (the “Wetland

                  Permit”) from the U.S. Army Corps of Engineers (the “Corps”). Mr. Ragucci testified that

                  the Wetland Permit “is a critical basic document for any purchaser” because it defines




                  15; ECF No. 2828 at 122.) Further, Movant introduced emails from March 2018 that indicate Movant was still
                  working with ASM. (ECF No. 2815.)
                  7 The Court notes that some testimony suggested Movant provided services during the relevant 2014–2017

                  time period in addition to these three tasks. In particular, Mr. Newsom and Mr. Ragucci testified about a
                  potential marina development involving the Camden County Joint Development Authority (the “Camden
                  JDA”) and the Barnett Southern Corporation (“Barnett”) barge loading lease. (See ECF No. 2828 at 82, 190,
                  219-23.) With respect to the Camden JDA marina, the testimony indicated that a marina might be built on
                  the Property, and Mr. Ragucci asserted that his work resulted in the Camden JDA expending $400,000 in due
                  diligence and obtaining permits. (Id. at 223.) However, other the Court was not provided with sufficient
                  information or evidence, other than Mr. Ragucci’s self-serving testimony, to corroborate Mr. Ragucci’s
                  assertions or even be able to determine the details of the deal and/or any implications that such a deal would
                  have on these proceedings. The Barnett lease is discussed in more detail below.
                  8 The Clean Water Act (“CWA”) prohibits the discharge into navigable waters of any pollutant, including

                  dredged or fill material, unless authorized by a CWA permit. 33 U.S.C. § 1311(a). CWA section 404, 33 U.S.C.
                  § 1344, is the provision which regulates the Corps’ issuance of such permits. For the purpose of the CWA,
                  “Adjacent wetlands” are considered “waters of the United States,” subject to the jurisdiction of the CWA. 33
                  C.F.R. § 328.3. Although the CWA defines “Adjacent Wetlands,” 33 C.F.R. § 328.3(c), their precise boundaries
                  are often unclear, which requires the Corps to delineate the areas under the jurisdiction of the
                  CWA. Rapanos v. United States, 547 U.S. 715, 724–25 (2006). To this end, the Corps issues “jurisdictional
                  determinations” to determine the applicability of the CWA to activities or tracts of land. If the Corps
                  determines a proposed activity will result in a discharge into a wetland or other water of the United States,
                  said activity requires a permit. 33 U.S.C. § 1344; 33 C.F.R. § 320.1.



AO 72A
                                                                        6
(Rev. 8/82)
              Case:02-21669-MJK Doc#:2833 Filed:03/31/21 Entered:03/31/21 18:58:13                            Page:7 of 20




                  which areas of the Property are regulated wetlands and, therefore, “non-buildable,” and

                  which areas are nonregulated and, therefore, “buildable.”                      (ECF No. 2828 at 213.)

                  According to Movant, the Estate had an expired wetland survey that did not accurately

                  represent the buildable portion of the Property.                  Consequently, Mr. Ragucci hired

                  consultants to produce environmental reports 9 and coordinated with Mr. Newsom on the

                  preparation of a new wetland survey (the “Survey”), 10 which revealed that the Property’s

                  buildable acreage had decreased from approximately 550 acres to 425 acres. (ECF No. 2827

                  at 48.)     Mr. Ragucci then recruited an environmental consulting firm to verify this

                  conclusion with the applicable regulatory agencies. (Id.) On February 22, 2016, the Corps

                  issued the Wetland Permit, which confirmed the Survey’s assessment. (ECF No. 2822.)

                  The Wetland Permit was scheduled to expire on February 22, 2021. (Id.) Mr. Ragucci

                  testified at length about the many ways the Survey and the Wetland Permit benefitted the

                  Estate. In particular, he testified that in his opinion:


                            This is a critical basic document for any purchaser. Any bank would
                            require it at closing, and they would require a currently valid delineation.
                            And it just happens that these delineations are valid for 5 years. . . . So this
                            is a very important fact, and it is a very significant document as part of any

                  9 The Court notes that the environmental reports were prepared for KOGS c/o Movant. (ECF No. 2811-8 at
                  84.)
                  10 Mr. Newsom testified that in his experience the seller of real property does not pay for a wetland survey;

                  rather, the potential buyer bears such cost. Mr. Newsom testified that ASM/KOGS wanted the Survey in
                  order to update the Wetland Permit, but they would not pay for it. As a result, the Estate paid for the Survey
                  because Mr. Newsom thought its completion was the only impediment to closing the sale with KOGS. (ECF
                  No. 2828 at 141-44, 200.)

AO 72A
                                                                        7
(Rev. 8/82)
              Case:02-21669-MJK Doc#:2833 Filed:03/31/21 Entered:03/31/21 18:58:13                            Page:8 of 20




                          new purchaser’s due diligence, and there would be no purchaser in their
                          right mind that would ever close on a site like this, without such a
                          document. It’s just a basic requirement of today’s practice.

                  (ECF No. 2828 at 213.)

                          Next, Movant argued that its services resulted in the City’s creation of a tax

                  allocation district 11 (the “TAD”) and the issuance of TAD bonds in support of the

                  redevelopment of the Property. At the Hearing, Mr. Ragucci testified that the Property

                  required substantial improvements to external infrastructure to be transactable, and that

                  the City did not have the funds to make those improvements. (ECF No. 2828 at 217-18.)

                  As a solution, Mr. Ragucci testified that he proposed creating a TAD comprised of the

                  Property and its surrounding areas. (Id.) Mr. Ragucci also testified that he recruited a

                  consulting firm and met with City officials to present a plan for the TAD, resulting in the

                  City’s approval in December 2015. (Id. at 219.) Although the TAD is currently in place, it

                  has not been funded because, as Mr. Ragucci explained, “you can’t trigger the bonding

                  process and actually fund the TAD until such time as there’s revenue stream to backstop

                  the bond because they’re going to be carrying interest, and there’s also closing expenses.”


                  11 A tax allocation district is a redevelopment and financing tool by which governments can provide financial
                  assistance to eligible private redevelopment efforts within an officially designated area. O.C.G.A. § 36-44-1,
                  et seq.; see generally Sherman v. Atlanta Indep. Sch. Sys., 744 S.E.2d 26, 27–29 (Ga. 2013) (discussing the
                  history of TAD financing in Georgia). Creating a TAD freezes the assessed value of real property within the
                  TAD, and for up to the next 30 years, any additional annual property taxes generated as a result of rising
                  property values are diverted to a special fund to pay for redevelopment costs. Id. This future stream of
                  revenue can then be pledged as security for the issuance of bonds to provide up-front and ongoing capital
                  for infrastructure and improvements within the TAD, and to spur investment. Id.

AO 72A
                                                                        8
(Rev. 8/82)
              Case:02-21669-MJK Doc#:2833 Filed:03/31/21 Entered:03/31/21 18:58:13                          Page:9 of 20




                  (Id. at 219-20.) He also explained that “having the TAD in place assures this purchaser or

                  any other purchaser that he will have the ability to use tax increment financing under this

                  TAD to allow bonds to be issued to help fund the infrastructure external of the site that’s

                  required to be built.” (Id. at 220.)

                          Finally, Movant asserted that it successfully worked to rezone the Property. The

                  Property was previously zoned for “PD-Mixed Use.” (ECF No. 2811-5 at 19.) However,

                  the Redevelopment Plan required changing the Property’s zoning designation to allow for

                  industrial and commercial uses. (ECF No. 2828 at 240.) Mr. Ragucci testified that he was

                  involved in “coordinating and managing the consultants” who participated in the

                  rezoning process, and in “pursuing that process on behalf of the [E]state.” (Id. at 27.) On

                  November 3, 2015, Movant submitted a rezoning application and development plans to

                  the St. Marys Planning Commission, which issued a recommendation to approve the

                  rezoning on March 14, 2016. (ECF No. 2811-5 at 19.) On May 9, 2016, the City approved

                  the rezoning resolution, changing the Property from PD-Mixed Use to “PD-Port Industrial,

                  PD-Mixed Use and PD-Conservation Area” (the “Zoning Ordinance”). (Id.) In March

                  2020, at OWR’s request, the City approved amendments to the Zoning Ordinance,

                  extending the mixed-use zoning area and allowing multi-family housing on the Property.12



                  12OWR and the Trustee have entered into another asset purchase agreement with another potential buyer
                  that proposes a different development plan for the Property and are currently pursuing rezoning of parts of
                  the Property. (ECF No. 2803 at 6.)

AO 72A
                                                                      9
(Rev. 8/82)
              Case:02-21669-MJK Doc#:2833 Filed:03/31/21 Entered:03/31/21 18:58:13              Page:10 of
                                                   20




                 (ECF No. 2823 at 6.) Mr. Ragucci testified that in his opinion the Zoning Ordinance

                 conveyed a benefit to the Estate because any future use changes will require only an

                 amendment to the Zoning Ordinance, which is a much easier and less time-consuming

                 process. (ECF No. 2828 at 240-41.) Mr. Ragucci repeatedly asserted that any potential

                 purchaser will rely on and use the Zoning Ordinance that Movant facilitated and that such

                 use is a benefit to the Estate. (See id. at 225-28, 244-45.) However, when asked more about

                 this, Mr. Ragucci admitted that any potential buyer would “have no choice” but to rely on

                 the existing Zoning Ordinance because it governs the Property. (Id. at 245.)

                       The Trustee, ASM, and PBGC, on the other hand, oppose the Application. The

                 Trustee argues that Movant’s request for an administrative claim under Section 503(b)

                 should fail for a number of reasons. First, the Trustee argues that Movant did not allege

                 any transaction with Debtor nor was Movant ever retained as a professional to render

                 services for Debtor or promised any payment by the Trustee; rather, Movant’s services

                 were merely due diligence rendered pursuant to the Agreement for the benefit of ASM.

                 The Trustee also argues that there is no evidence that suggests Movant’s services conveyed

                 any concrete benefit to the Estate. Further, the Trustee asserts that Movant’s alleged

                 services were not actual or necessary to preserve the Estate. Finally, the Trustee argues

                 that Movant was not approved by the Court to be employed as a professional under 11




AO 72A
                                                             10
(Rev. 8/82)
              Case:02-21669-MJK Doc#:2833 Filed:03/31/21 Entered:03/31/21 18:58:13                               Page:11 of
                                                   20




                 U.S.C. § 327(a),13 and Movant should be not awarded compensation under 11 U.S.C. §

                 503(b)(1)(A). (ECF No. 2803.) ASM and PBGC also oppose Movant’s Application and

                 endorse the Trustee’s position. (ECF No. 2804; ECF No. 2827 at 19.)

                                      FINDINGS OF FACT AND CONCLUSIONS OF LAW

                         In its Application, Movant seeks administrative fees from the Estate pursuant to 11

                 U.S.C. § 503(b)(1)(A)(i) which allows administrative expenses for “the actual, necessary

                 costs and expenses of preserving the estate including – wages, salaries, and commissions

                 for services rendered after the commandment of the case.” Here, Movant requests fees in

                 the amount of $405,000.00, representing the purported value of Mr. Ragucci’s services that

                 benefitted the Estate. (See ECF No. 2766.)

                 I.      Movant’s Claim Fails to Meet the Requirements for Administrative Expenses.

                         “[A]dministrative expense claims are strictly construed against the claimant,” and

                 a claimant has the burden of proving his entitlement to fees by the preponderance of the


                 13The parties disagree as to whether 11 U.S.C. § 327 precludes Movant’s recovery of administrative expenses.
                 (ECF No. 2803 at 7; ECF No 2827 at 17.) However, the Court need not address these arguments because
                 Section 327 is inapplicable in the present case. No party has applied for approval of Movant’s employment
                 as a professional under Section 327(a) and Fed R. Bankr. P. 2014(a) or put forth sufficient evidence to establish
                 that it is a professional. Further, Movant does not appear to have taken a “pivotal” or “central” role in
                 Debtor’s reorganization, which is generally the test for whether a person or entity is a Section 327
                 professional. In re River Ranch, Inc., 176 B.R. 603, 605 (Bankr. M.D. Fla. 1994) (finding environmental
                 consultant not a professional because it “had not sought to be employed to play a pivotal role in the
                 reorganization process”); Matter of D’Lites of Am., Inc., 108 B.R. 352, 355 (Bankr. N.D. Ga. 1989) (“[A]
                 ‘professional person’ is one who takes a central role in the administration of the bankruptcy estate and in the
                 bankruptcy proceedings . . .”). Here, there is no evidence that Movant “play[ed] a central or significant role
                 in the overall administration of the Debtor's estate [or] ha[d] any autonomy in [the same];” accordingly,
                 Section 327 does not apply in this case. In re Am. Tissue, Inc., 331 B.R. 169, 174 (Bankr. D. Del. 2005).

AO 72A
                                                                        11
(Rev. 8/82)
              Case:02-21669-MJK Doc#:2833 Filed:03/31/21 Entered:03/31/21 18:58:13                            Page:12 of
                                                   20




                 evidence. In re Brooks, No. 13-10860, 2016 WL 1376354, at *4 (Bankr. S.D. Ga. Mar. 31,

                 2016); see also Varsity Carpet Servs. v. Richardson (In re Colortex Indus.), 19 F.3d 1371,

                 1377 (11th Cir. 1994) (“[S]ection 503 priorities should be narrowly construed in order to

                 maximize the value of the estate preserved for the benefit of all creditors.”); In re Dayhuff,

                 185 B.R. 971, 974 (Bankr. N.D. Ga. 1995). Movant “must establish that its claim constitutes

                 an actual and necessary expense of the estate in order for the estate to be bound to pay the

                 claim.” In re Am. Plumbing & Mech., Inc., 323 B.R. 442, 458 (Bankr. W.D. Tex. 2005)

                 (alteration in original). To that end, Movant must satisfy a two-part test by showing (1) its

                 expenses arose from a post-petition transaction between it and Debtor, and (2) its expenses

                 were actual and necessary to preserve the Estate. In re Jarriel, 518 B.R. 140, 146 (Bankr.

                 S.D. Ga. 2014). Movant has failed to establish either of these elements.

                         A.      Movant Did Not Transact with Debtor.

                         First, Movant must demonstrate that its claim arose from a post-petition transaction

                 between Movant and Debtor. 14 Id.; In re Garden Ridge Corp., 321 B.R. 669, 676 (Bankr. D.



                 14 Exceptions to the requirement that an administrative expenses claim must arise from a post-petition
                 transaction between the claimant and the debtor typically arise in “continuing involuntary transaction[s]”
                 where a property is sold in foreclosure and a debtor continues to use and remains in possession of the
                 property. In re Espinosa, 542 B.R. 403, 411 (Bankr. S.D. Tex. 2015) (administrative expense claim of creditor,
                 which had purchased chapter 13 debtor's homestead property at a pre-petition non-judicial tax lien
                 foreclosure sale, for lost opportunity represented by debtor's possession of the homestead, was “a continuing
                 involuntary transaction arising out of [d]ebtor’s possession”); see also In re Kuvykin, No. 18-10760 (JLG),
                 2018 WL 4191854, 2018 Bankr. LEXIS 2634, at *3 (Bankr. S.D.N.Y. Aug. 31, 2018) (claim arose out of
                 “acknowledged post-petition use and occupancy” of foreclosed upon property); In re Bridgeport Nurseries,
                 Inc., 190 B.R. 215, 221 (Bankr. D.N.J. 1996) (bank, as owner of property occupied by the debtor, held an

AO 72A
                                                                      12
(Rev. 8/82)
              Case:02-21669-MJK Doc#:2833 Filed:03/31/21 Entered:03/31/21 18:58:13                              Page:13 of
                                                   20




                 Del. 2005); In re Section 20 Land Grp., Ltd., 261 B.R. 711, 715 (Bankr. M.D. Fla. 2000); In re

                 CP III Ltd. P’ship, 224 B.R. 206, 208 (Bankr. M.D. Fla. 1998).

                         In the present case, Movant certainly acted post-petition; however, Movant did not

                 transact with Debtor. Rather, Movant seeks administrative expenses for services provided

                 to ASM and its affiliate, pursuant to a contract between Movant and ASM. Based on the

                 evidence presented, the Court concludes that all of the services Movant now seeks to be

                 compensated for were performed on behalf of and/or at the behest of ASM or its affiliate

                 in furtherance of “pursuing the execution” of ASM’s vision for the Property as

                 contemplated under the Agreement. (ECF No. 2811-1 at 1.) The description of the services

                 Movant agreed to provide to ASM under the Agreement is broad and encompasses all of

                 the services Movant alleges it rendered for the benefit of the Estate. 15 Movant even states


                 administrative priority expense claim for debtor’s post-foreclosure, post-petition use and occupancy of
                 business property; bank and debtor effectively had a landlord-tenant relationship). In those cases, courts
                 have concluded that a transaction satisfying the first element occurred. That is not the case before the Court.
                 Here, there has been no foreclosure, no property is involved, and Debtor has not used or occupied property
                 owned by Movant.
                 15 Under the heading “Services,” the Agreement provided the following, in pertinent part:



                         [Movant’s] services shall include but not be limited to reasonable efforts and activities
                         designed to identify and secure the appropriate users, partners and investors necessary to
                         realize a significant financial return to ASM on its present financial interest in the Property.
                         This shall be accomplished by fully developing and articulating ASM’s vision for the
                         Property of a working, multi-modal port, a domestic and international logistics hub, and a
                         multi-user, environmentally friendly, industrial part, and actively pursuing the execution of
                         this vision on behalf of ASM.

                 (Id.) Movant also agreed to provide business development services to ASM, including “without limitation,
                 consulting services, site development and engineering recommendations in conjunction with professional
                 firms retained by ASM for the design and construction of improvements on the [Property].” (Id.) Further,

AO 72A
                                                                       13
(Rev. 8/82)
              Case:02-21669-MJK Doc#:2833 Filed:03/31/21 Entered:03/31/21 18:58:13                           Page:14 of
                                                   20




                 in its Application that it rendered services “for the benefit of the Debtors [sic] as procured

                 by ASM.” (ECF No. 2766 at 1.) Additionally, Movant was already compensated by ASM

                 for the work it performed from September 2014 through December 2017, as evidenced by

                 “Exhibit A” to the Application, which does not distinguish between work performed for

                 the benefit of ASM and work it allegedly rendered on behalf of the Estate. 16 (Id. at 4.)

                         Most importantly, Mr. Ragucci’s own testimony makes it clear that when he

                 rendered the services in question, he was acting as ASM’s agent under the Agreement with

                 ASM. When asked about certain provisions of the Agreement, Mr. Ragucci testified, “My

                 job was to find a way to create value for ASM. And the only way to do that is to first create

                 value in the asset that they’ve invested in, and hopefully some type of transaction comes



                 Movant agreed to “actively engage in dialog [sic] and discussions with the local, state and regional economic
                 development agencies as necessary and required, including without limitation, the Georgia Economic
                 Development Commission, the Camden County Joint Development Agency, the Georgia Ports Authority,
                 the City of St. Marys.” (Id.)
                 16 Both Mr. Newsom and Mr. Ragucci testified that the Estate received rent from Barnett, a third party (not

                 affiliated with ASM). Sometime after February 2017, Barnett set up a temporary rock barge loading operation
                 and obtained permits to construct and operate such an operation. Mr. Ragucci asserted that he was working
                 on behalf of the Estate in obtaining the Barnett lease and opined that this conferred an actual benefit of
                 $60,000 to the Estate in rent paid to the Estate and also provided evidence to potential purchasers that a
                 commercial barge activity could be operated in the river without any dredging or adjustments to the water.
                 (ECF No. 2828 at 47-50.) Mr. Newsom testified that the monthly rent from the lease with Barnett was $8,000,
                 and that the Estate received $4,000 a month and he believed that either Mr. Ragucci, ASM, or KOGS also
                 received $4,000 monthly. (Id. at 192-93.) Mr. Ragucci denied receiving any amounts under the lease and
                 denied any knowledge as to whether ASM or KOGS received any amounts. (Id. at 82.) While this rental
                 agreement did result in the Estate receiving rental income, Mr. Newsom’s testimony indicates that the total
                 rent was split between the Estate and ASM or its affiliate, with the Estate and ASM or its affiliate each
                 receiving $24,000. Because the rent was shared by the Estate and ASM, the Court finds it reasonable to
                 conclude that Mr. Ragucci was not working on behalf of the Estate when Movant secured the Barnett lease.
                 Rather, his efforts were undertaken as ASM’s agent under the Agreement.



AO 72A
                                                                      14
(Rev. 8/82)
              Case:02-21669-MJK Doc#:2833 Filed:03/31/21 Entered:03/31/21 18:58:13                           Page:15 of
                                                   20




                 out that produces a liquidation event.” 17 (ECF No. 2828 at 73.) It is clear from this

                 testimony that Movant rendered its services on behalf of ASM in accordance with the terms

                 of Movant’s Agreement with ASM. Accordingly, Movant has failed to establish that it

                 transacted with Debtor. Therefore, its claim does not qualify for administrative priority

                 and its Application must be denied.

                         B.      There Is No Credible Evidence of Any Actual Benefit to the Estate.

                         Even if the Court assumes for the sake of argument that Movant had satisfied the

                 first element required to recover under 11 U.S.C. § 503(b), Movant must also demonstrate

                 that the transaction “directly and substantially benefitted the estate.” In re Five Star

                 Partners, L.P., 193 B.R. 603, 613 (Bankr. N.D. Ga. 1996) (internal quotations omitted).

                 Services are compensable as administrative expenses only upon a showing that they

                 “actual[ly]” benefited the estate. 11 U.S.C. § 503(b)(1)(A). The “mere potential of benefit”

                 is insufficient. Ford Motor Credit Co. v. Dobbins, 35 F.3d 860, 866 (4th Cir. 1994); see also

                 Broadcast Corp. v. Broadfoot, 54 B.R. 606, 611 (Bankr. N.D. Ga. 1985). “[T]hat which is

                 thought to have some potential benefit, in that it makes a business more likely salable, . . .

                 is too speculative to be allowed as an ‘actual, necessary cost and expense of preserving the



                 17 Movant also alleged that it believed that the Trustee would pay it from the Estate. However, the Court
                 finds that there is no credible evidence to support that allegation, particularly because Movant had already
                 been compensated by ASM. The Court finds it reasonable to conclude that Movant’s actions were likely
                 motivated by the potential equity incentive payment it would receive under the Agreement if the Property
                 were sold to ASM or its affiliate or an investor was found.

AO 72A
                                                                     15
(Rev. 8/82)
              Case:02-21669-MJK Doc#:2833 Filed:03/31/21 Entered:03/31/21 18:58:13              Page:16 of
                                                   20




                 estate.’” In re Subscription Television of Greater Atlanta, 789 F.2d 1530, 1532 (11th Cir.

                 1986).

                          In its Application, Movant contends it is entitled to compensation because Mr.

                 Ragucci’s services conferred a benefit upon the Estate by increasing the value and

                 marketability of the Property. (ECF No. 2766 at 1.) Specifically, Movant maintains that the

                 Property “would not have been as marketable” without Mr. Ragucci’s successful rezoning

                 efforts. (Id.) Mr. Ragucci reiterated this contention at the Hearing, arguing that the new

                 zoning classifications make the parcel more attractive to potential buyers and that the

                 Estate will benefit from a future sale. He argued that the updated Survey and Wetland

                 Permit and the TAD saved the Estate and any future buyer necessary due diligence costs

                 and increased the value of the Property. At the Hearing, Mr. Ragucci testified at length

                 about the many alleged benefits to the Estate that he believes his work created. In

                 describing said benefits, he opined that the services he provided were “primarily to the

                 benefit of the [E]state because they’re moving the [E]state into the direction of having that

                 updated, valid, and complete due diligence package to transact with any potential buyer

                 or investor.” (ECF No. 2827 at 38.) When asked if the Estate benefitted even if there was

                 no sale to ASM or its affiliate, Mr. Ragucci responded, “Absolutely, because the [E]state

                 needs to transact with somebody. And if it’s not ASM, then it’s got to go back on the

                 market with a commercial real estate broker. And you’ve got to have these documents.”


AO 72A
                                                              16
(Rev. 8/82)
              Case:02-21669-MJK Doc#:2833 Filed:03/31/21 Entered:03/31/21 18:58:13                            Page:17 of
                                                   20




                 (Id. at 37.) Essentially, Mr. Ragucci argued that his efforts made the Property more likely

                 to “transact” or more marketable to a potential investor or buyer. (Id.) Accordingly,

                 Movant seeks administrative expenses for the hours expended by Mr. Ragucci and

                 uncompensated by ASM.

                         Based upon the evidence and testimony presented, the Court finds that Movant has

                 failed to establish that its services conferred a benefit as contemplated by Section 503(b).

                 First, Movant’s theory of any benefit conveyed to the Estate must fail because, as discussed

                 above, the evidence indicates that Movant rendered the services at issue at ASM’s

                 direction, for the benefit of ASM and its affiliate. Further, to the extent there is benefit to

                 the Estate, such is contingent on the Property’s future sale—a “potential benefit”—a benefit

                 that is, by definition, not concrete. In re Subscription Television of Greater Atlanta, 789

                 F.2d at 1532. While Mr. Ragucci testified extensively regarding how each of the three

                 overarching tasks he performed were beneficial to the Estate, there was no credible

                 evidence presented to suggest that any materials he procured or produced increased the

                 value of the Estate or actually led to a quantifiable benefit realized by the Estate. Indeed,

                 Mr. Ragucci’s own testimony indicates that any benefit would flow to a potential

                 purchaser or investor, 18 as was the case with ASM.



                  Mr. Ragucci testified that in his opinion: (i) the Wetland Permit was a due diligence item that all potential
                 18

                 purchasers and investors would require; (ii) that the unfunded TAD would be valuable to a potential
                 purchaser or investor once there was a revenue stream coming from the Property; and (iii) that any other

AO 72A
                                                                      17
(Rev. 8/82)
              Case:02-21669-MJK Doc#:2833 Filed:03/31/21 Entered:03/31/21 18:58:13                          Page:18 of
                                                   20




                         “Where [a] speculative benefit is not quantifiable, the mere potential benefit does

                 not qualify as a benefit for purposes of determining administrative expense priority

                 status.” In re Ideal Mortg. Bankers, Ltd., 539 B.R. 409, 431 (Bankr. E.D.N.Y. 2015); see Ford

                 Motor Credit Co. v. Dobbins, 35 F.3d 860, 866-67 (4th Cir. 1994) (finding that “the mere

                 opportunity to market collateral is [not] the type of concrete, actual benefit contemplated

                 by § 503(b)(1)(A)”); In re IDL Dev., Inc., No. 18-14808-CJP, 2019 Bankr. LEXIS 3419, at *7

                 (Bankr. D. Mass. Nov. 1, 2019) (“[The] ‘purported’ value conferred on the Debtor in its sale

                 process . . . . is speculative and does not meet the requirements of § 503(b)(1)(A).”); In re

                 Brooks, No. 13-10860, 2016 WL 1376354, at *6 (Bankr. S.D. Ga. Mar. 31, 2016) (allegation

                 that prior maintenance of property assisted in sale was speculative and not concrete); Park

                 Nat’l Bank v. Univ. Ctr. Hotel, Inc., No. 1:06-cv-00077, 2007 WL 604936, at *6 (N.D. Fla. Feb.

                 22, 2007) (“It is not enough that the incurring of an expense secured a potential benefit or

                 maintained right to obtain a future benefit for estate, if estate did not actually make

                 beneficial use of the value received in exchange for incurring the expense.”).                       Said

                 differently, the record is devoid of any credible evidence showing the amount by which

                 the Estate benefitted from the purported use of Movant’s services, and the Court cannot

                 award administrative expenses where the at-issue benefits are no more than speculative.



                 buyer or investor would have to rely on the Zoning Ordinance because it is the zoning currently in place.
                 However, the Court still finds those “potential benefits” entirely speculative and notes that none of those
                 benefits flow to the Estate.

AO 72A
                                                                     18
(Rev. 8/82)
              Case:02-21669-MJK Doc#:2833 Filed:03/31/21 Entered:03/31/21 18:58:13                           Page:19 of
                                                   20




                         Further, “[c]laimants are not entitled to recovery for taking actions that were

                 calculated to protect their interests, rather than those of an estate and all of its creditors.”

                 In re Pugh Shows, Inc., 307 B.R. 50, 57 (Bankr. S.D. Ohio 2004) (internal citations omitted);

                 In re Dayhuff, 185 B.R. 971, 974 (Bankr. N.D. Ga. 1995). Due to its contractual relationship

                 with ASM, Movant had an independent interest in rendering the services included in the

                 Application: to perform in accordance with the Agreement and protect its own interests

                 by avoiding liability to ASM for breach of the Agreement. This personal interest, not a

                 desire to benefit the Estate, motivated Movant’s actions. 19

                         Ultimately, the Court must deny Movant’s request because it has not proffered

                 credible evidence showing to any degree of certainty that Mr. Ragucci’s services resulted

                 in a tangible benefit to the Estate. Movant’s claims are contingent upon the future sale of

                 the Property, falling squarely into the category of “potential” benefits to the Estate; as such,

                 they do not give rise to an administrative expense claim under 11 U.S.C. § 503(b)(1).

                 Accordingly, the Movant’s Application must be denied. Based on the foregoing,

                                                                 ORDER

                         IT IS HEREBY ORDERED that Movant’s Application for Allowance of a Claim for



                 19While Movant may have argued that its claim is based on services it contends exceed the scope of the
                 Agreement with ASM, the fact remains that Movant did not transact with Debtor. Furthermore, because
                 Movant was potentially entitled to an incentive payment under the Agreement if a buyer or investor closed
                 on the Property, it is reasonable to conclude that Movant was not only protecting its own interests but also
                 promoting its own interests when it rendered the services for which it now makes an administrative claim.

AO 72A
                                                                     19
(Rev. 8/82)
              Case:02-21669-MJK Doc#:2833 Filed:03/31/21 Entered:03/31/21 18:58:13       Page:20 of
                                                   20




                 Administrative Expenses (ECF No. 2766) is DENIED.




                                                              Michele J. Kim
                                                              United States Bankruptcy Judge
                                                              Southern District of Georgia

                 Dated at Brunswick, Georgia,
                 this 31st day of March, 2021.




AO 72A
                                                         20
(Rev. 8/82)
